      Case 2:20-cv-00115 Document 13 Filed on 07/28/20 in TXSD Page 1 of 2
                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                               July 28, 2020
                             UNITED STATES DISTRICT COURT
                                                                            David J. Bradley, Clerk
                              SOUTHERN DISTRICT OF TEXAS
                                CORPUS CHRISTI DIVISION

CATHERINE A. LYDIA,               §
                                  §
     Plaintiff,                   §
VS.                               §           CIVIL ACTION NO. 2:20-CV-115
                                  §
COASTAL HOME HEALTH CARE, et al., §
                                  §
     Defendants.                  §

       ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

       Before the Court is Magistrate Judge Jason Libby’s Memorandum and

Recommendation (M&R). (D.E. 11). The M&R recommends that the Court grant

Defendant Legacy Home Health Care’s motion to dismiss for failure to state a claim

(D.E. 6). (D.E. 11, p. 1).

       Plaintiff was provided proper notice of, and the opportunity to object to, the

Magistrate Judge’s M&R. See 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72(b); General

Order No. 2002-13. No objection has been filed. When no timely objection has been

filed, the district court need only determine whether the Magistrate Judge’s M&R is

clearly erroneous or contrary to law. United States v. Wilson, 864 F.2d 1219, 1221 (5th

Cir. 1989) (per curiam); Powell v. Litton Loan Servicing, LP, No. CIV. A. H-14-2700,

2015 WL 3823141, at *1 (S.D. Tex. June 18, 2015).

       Having carefully reviewed the proposed findings and conclusions of the

Magistrate Judge, the record, and the applicable law, and finding that the M&R is not

clearly erroneous or contrary to law, the Court ADOPTS the M&R in its entirety.

1/2
      Case 2:20-cv-00115 Document 13 Filed on 07/28/20 in TXSD Page 2 of 2




(D.E. 11). Accordingly, Defendant Legacy Home Health Care’s motion to dismiss for

failure to state a claim (D.E. 6) is GRANTED. The Clerk of Court is ORDERED to

terminate Defendant Legacy Home Health Care as a named party from the docket.



             SIGNED and ORDERED this 28th day of July 2020.



                                             DAVID S. MORALES
                                             UNITED STATES DISTRICT JUDGE




2/2
